ICJ_054_ICAOCouncil_IND_PAK_1972-08-18_JUD_01_ME_02_FR.txt. CONSEIL DE L’OACI (DÉCL. ZAFRULLA KHAN) 72

président ont été confirmées par celui-ci. Rien de ce qu’a pu dire à cet
égard le conseil de l'Inde devant la Cour n'a fait naître un doute quelcon-
que dans mon esprit à propos de la régularité ou de l'opportunité des
décisions du président et de la procédure suivie par le Conseil.

Pour ce qui est de la seconde catégorie, il suffit pour réfuter les objec-
tions de l'Inde de constater que l’article 15 du Règlement pour la solution
des différends ne se rapporte aucunement à une décision relative à une
exception préliminaire. La question des exceptions préliminaires et de
leur suite fait l’objet de l’article 5 du Règlement, dans le chapitre III qui
traite de la suite que comportent les requêtes. Cet article a un caractère
autonome et il épuise le sujet des exceptions préliminaires. La procédure
prévue pour leur examen est définie au paragraphe 4, ainsi libellé: « Si une
exception préliminaire est soulevée, le Conseil, après avoir entendu les
parties, rend une décision sur cette question préjudicielle avant toute
mesure à prendre en vertu du présent Règlement. » C'est exactement ce que
le Conseil a fait.

L'article 15 du Règlement se trouve au chapitre IV, qui définit les
règles applicables à la « procédure » qui s'engage après qu'une exception
préliminaire a été rejetée et qui concerne le fond d’une affaire. L'article 15,
intitulé « Décision », concerne manifestement une décision au fond, et ne
revient pas sur la décision prise sur une exception préliminaire en tant que
question préjudicielle avant que s ‘engage la procédure au fond.

Le procès-verbal des débats au Conseil ne fait pas apparaître que l'Inde
ait insisté pour que le Conseil se conforme aux prescriptions de l'article
15. Même devant la Cour, certaines irrégularités ont été évoquées pour
la première fois dans la plaidoirie du conseil de l'Inde, qui a mentionné
encore d’autres irrégularités dans sa réplique. Quoi qu’il en soit, il est
clair que l'article 15 du Règlement ne s'applique nullement à une déci-
sion sur une exception préliminaire. C’est ce que le Conseil a supposé à
juste titre et aucun de ses membres n'a exprimé d’avis contraire.

M. LACHS, juge, fait la déclaration suivante:

Estimant que certaines observations doivent être faites sur divers
aspects de l’arrêt, je me prévaux du droit conféré par l’article 57 du Statut
de la Cour pour présenter la déclaration qui suit.

I

Je souscris pleinement aux conclusions de la Cour concernant sa
compétence pour connaître de l’appel, mais n’en voudrais pas moins
formuler des observations complémentaires sur l'interprétation de
l'article 84 de la Convention de Chicago relative à l'aviation civile interna-

30
CONSEIL DE L'OACI (DÉCL. LACHS) 73

tionale et de l’article IE, section 2, de l'Accord relatif au transit des ser-
vices aériens internationaux.

Pour examiner le sens et la portée des mots «la décision » employés
à l’article 84, on doit considérer que leur sens strictement littéral ne
constitue qu’un point de départ mais qu'il n’est pas nécessairement con-
cluant car nous ne trouvons aucune formule limitative qui nous dispense
de l’interpréter. Il est vrai que l'emploi de l’article défini et du singulier
dans «la décision » relie directement cette expression à la mesure que le
Conseil doit prendre en vertu de la première phrase de l’article dont il
s’agit. Cela porterait à conclure, semble-t-il, que «la décision » envisagée
doit être la décision par laquelle le Conseil statue sur « un désaccord entre
deux ou plusieurs Etats contractants à propos de l'interprétation ou de
l'application» de la Convention et de ses annexes, qui «ne peut être
réglé par voie de négociation ».

Mais ce n'est pas seulement en prenant des décisions au fond que
le Conseil peut statuer sur les différends. Ce n’est donc pas seulement de ce
genre de décisions qu’il peut être fait appel et à cet égard je ne crois pas
possible d'admettre que l’on peut interpréter le Règlement pour la solu-
tion des différends de telle manière qu'il restreigne plus que la Convention
elle-même la possibilité d’interjeter appel. Au surplus, si les rédacteurs
avaient réellement voulu exclure l’appel sur des questions autres que des
questions de fond, ils auraient pu facilement le faire en qualifiant comme
il convenait le terme « décision »; il existe des précédents bien connus pour
une rédaction de ce genre.

Cela ne signifie pas bien sûr que « n'importe quelle décision du Conseil »
est susceptible d’appel car, comme le conseil du Pakistan l’a indiqué,
«cela irait à l'encontre de l’objet même de la Convention » (audience du 27
juin 1972). Il faut envisager le problème compte tenu des répercussions
que la décision dont il s’agit pourrait avoir quant à la position des Parties
au regard de l'affaire. En l'espèce la Cour s’occupe d’une décision concer-
nant un problème de compétence, de sorte qu’il faut tracer une ligne de
démarcation et dire de quel côté se situent les décisions sur la compétence.
Pour trouver la réponse, il suffit de songer à l'importance cruciale que ces
décisions présentent toujours, ainsi que le souligne le paragraphe 18 de
l'arrêt. Cela est confirmé par toute l’histoire du règlement judiciaire inter-
national où les questions de cet ordre ont beaucoup plus d'importance que
sur le plan national.

Ces problèmes présentent néanmoins un aspect plus général qu’il
convient d'indiquer. La Cour actuelle et sa devancière ont toujours
procédé avec beaucoup de prudence et de modération chaque fois qu’il
s'est agi de déterminer leur compétence. Comme l’a dit Lauterpacht:
«Rien ne doit être fait qui puisse donner l'impression que la Cour, par
excès de zèle, s'est attribué une compétence qui ne lui avait pas été con-
férée » (The Development of International Law by the International Court,
1958, p. 91).

Cette modération s'explique par la tendance marquée que l’on constate
à ne pas imposer aux Etats des obligations plus lourdes que celles qu'ils

31
CONSEIL DE L’OACI (DÉCL. LACHS) 74

ont expressément acceptées. Cependant, dans le cas d'appels contre des
décisions d’autres instances, ce critère même impose des limites à la
prudence que la Cour manifeste quand elle doit statuer sur sa compétence.

En fait les raisons qui expliquent la nécessité d’interpréter strictement
les clauses juridictionnelles sont celles-là mêmes qui obligent à inter-
préter les dispositions en matière d’appel d’une façon qui donne le
maximum d'effet aux garanties que ces dispositions visent à assurer. On
pourrait presque dire que l'instance inférieure et la cour d’appel se ren-
voient la balle en matière de juridiction. Par conséquent une interprétation
restrictive du droit d'appel, et partant des pouvoirs de la cour d'appel,
implique manifestement une interprétation large des pouvoirs juridic-
tionnels du tribunal de première instance. Cela entrainerait en fait des
obligations plus lourdes pour les Etats intéressés — ce que les tribunaux
internationaux ont constamment essayé d'éviter, comme il est indiqué
plus haut. Restreindre le droit des Etats de remettre en question des
décisions qu’ils considèrent comme injustes, ce serait, dans une certaine
mesure au moins, ailer à Pencontre de l’objet même de l'institution de
l'appel. S’il en est ainsi en général, cela est encore plus vrai pour les
questions de compétence qui, comme on l’a indiqué plus haut, sont com-
parables en importance, sur le plan international, aux points de fond. Les
observations qui précèdent confirment que l'exercice de ce que l’arrêt
appelle au paragraphe 26 « un certain contrôle ... par la Cour » est justifié
(voir la résolution de l’Institut de droit international en dat: du 25 septem-
bre 1957, Annuaire 1957, p. 476 et suiv.).

Il

Tout en admettant que le Conseil de F'OACI a compétence pour
connaître de la requête et de la plainte qui lui ont été soumises, je voudrais
présenter des observations sur certaines questions de procédure soulevées
à propos des décisions dont il a été fait appel. L’Inde a fcimulé un certain
nombre de conclusions à ce sujet (mémoire du Gouvernement indien, par.
93 à 99 et par. 106 D). Le Pakistan quant à lui les a déniées (contre-
mémoire du Gouvernement pakistanais, par. 59).

L'article 54, alinéa c), de la Convention relative à l’aviation civile
internationale dispose: « Le Conseil doit ... arrêter son organisation et son
règlement intérieur ». Conformément aux pouvoirs qui lui étaient ainsi
conférés, le Conseil a approuvé le 9 avril 1957 le Règlement pour la solu-
tion des différends. Celui-ci avait pour objet de s'appliquer « au règlement
des désaccords ... survenus entre Etats contractants qui peuvent être
soumis au Conseil» et «à l’examen de toute plainte relative ... à une
mesure prise aux termes de l’Accord de transit par un Etat partie à cet
Accord » (article premier, par. | et 2).

Compte tenu de ces dispositions, les Etats contractants ont le droit
d’escompter que le Conseil s’en tiendra fidélement aux dispositions du
règlement quand il assume, dans les situations dont il s'agit, des fonctions

32

 
CONSEIL DE L'OACI (DÉCL. LACHS) 75

quasi judiciaires, qui font partie intégrante de son activité. Ces disposi-
tions sont l’un des éléments qui garantissent que tout organe collégial de
cette nature prendra ses décisions comme il convient; elles constituent un
cadre pour son fonctionnement normal: à ce titre, elles sont promulguées
pour être appliquées.

Le compte rendu de la séance du Conseil en date du 29 juillet 1971
indique à coup sûr que l’on s'est écarté de certaines des dispositions du
Règlement pour la solution des différends. En général, il est évidemment
vrai que toutes les dérogations aux règles établies ne portent pas atteinte
à la validité des décisions mais il en est certaines qui peuvent léser les
parties dans leurs droits et leurs intérêts. C’est pourquoi si l’une des
parties intéressées soutient devant la Cour que des irrégularités de
procédure ont été commises, il est raisonnable que cela retienne l’atten-
tion de la Cour. C’est par suite à juste titre que l’Inde a soulevé des objec-
tions.

Je regrette donc que la Cour n’ait pas examiné Ja question et, dans son
arrêt, se soit bornée à « dire si le Conseil est compétent en l'espèce » (par.
45). Statuer sur les vices de forme que la Cour peut éventuellement consta-
ter dans la manière dont le Conseil a pris ses décisions ou attirer sur eux
l’attention du Conseil, cela relèverait certainement du «contrôle de ces
décisions par la Cour» dont il est question dans un passage de l’arrêt
(par. 26) que j’ai déjà mentionné et auquel je souscris pleinement.

En outre on ne doit pas oublier que le Conseil, vu son expérience
limitée des problèmes de procédure et composé comme il l’est d'experts
dans d’autres domaines que le droit, a sans aucun dov-e besoin de
directives et que la Cour peut certainement les lui fournir. Ces directives
seraient très importantes pour la suite du présent procès et pour les ins-
tances à venir et accroîtraient la confiance des Etats qui confient au
Conseil la tâche de régler des désaccords survenant dans le domaine de
l'aviation civile.

MM. PETREN, ONYEAMA, DILLARD, DE CASTRO et JIMENEZ DE ARE-
CAHAG, juges, joignent à l’arrêt les exposés de leur opinion individuelle.

M. Morozov, juge, et M. NAGENDRA SINGH, juge ad hoc, joignent à
l'arrêt l'exposé de leur opinion dissidente.

(Paraphé) F. A.
(Paraphé) S. A.

33
